    Case 4:19-cv-00497-O Document 32 Filed 04/27/20                           Page 1 of 9 PageID 577



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

LIFE PARTNERS CREDITORS’                             §
TRUST and ALAN M. JACOBS,                            §
TRUSTEE,                                             §
                                                     §
                                                     §
                         Plaintiffs,
                                                     §
                                                     §
                                                                 Civil Action No. 4:19-CV-00497-O
VS.                                                  §
                                                     §
JAMES ALEXANDER, et al.,                             §
                                                     §
                         Defendants.                 §



                                 ALEXANDER DEFENDANTS’
                                 SUR-REPLY TO PLAINTIFFS’
                              MOTION TO CERTIFY CLASS ACTION


                                                     Respectfully submitted,

                                                      /s/ Thomas S. Brandon, Jr.
                                                     Thomas S. Brandon, Jr.
                                                     Texas Bar Number 02881400
                                                     tbrandon@whitakerchalk.com

                                                     Robert A. Simon
                                                     Texas Bar Number 18390000
                                                     rsimon@whitakerchalk.com
                                                     WHITAKER CHALK SWINDLE & SCHWARTZ PLLC
                                                     301 Commerce Street, Suite 3500
                                                     Fort Worth, Texas 76102
                                                     817-878-0500 (main)
                                                     817-878-0532 (direct dial)
                                                     817-878-0501 (fax)

                                                     ATTORNEYS FOR ALEXANDER DEFENDANTS 1



1
  Alexander Defendants includes: James Alexander, Melchor Balazs, Isabel Balazs, A. H. Brorman, Dorothy
Brorman, Russel J. Cepelak, Clair Crossland, Steven B. Deck, John Russell Gove, Ronald Larry Hankins, William
Hinds, Geoff B. Horst, Janet K. Horst, Geoff Horst and Janet Horst, as Joint Tenants, James T. Lee, David W. Lynn,
John R. Murray, William Michael Tolleson, Dean Vagnozzi, Elizabeth A. Cline, Robert G. Westrup, Steven T. Gibson,
Steve Brorman, John P. Ley, Susan Nieder-Cassel, Katherine A. Hufstetler, Hollis Steven Hufstetler, and David DeBus
     Case 4:19-cv-00497-O Document 32 Filed 04/27/20                   Page 2 of 9 PageID 578



TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Now come the Alexander Defendants (“Respondents”), namely, James Alexander, Melchor

Balazs, Isabel Balazs, A. H. Brorman, Dorothy Brorman, Russel J. Cepelak, Clair Crossland,

Steven B. Deck, John Russell Gove, Ronald Larry Hankins, William Hinds, Geoff B. Horst, Janet

K. Horst, Geoff Horst and Janet Horst, as Joint Tenants, James T. Lee, David W. Lynn, John R.

Murray, William Michael Tolleson, Dean Vagnozzi, Elizabeth A. Cline, Robert G. Westrup,

Steven T. Gibson, Steve Brorman, John P. Ley, Susan Nieder-Cassel, Katherine A. Hufstetler,

Hollis Steven Hufstetler, and David DeBusk, individually named as Defendants, and sur-reply in

opposition to granting class certification in this action, showing as follows:

A.       NOT ALL POTENTIAL DEFENDANTS ARE LIKELY TO BE SIMILARLY
         SITUATED SINCE AT LEAST SOME OF THE POTENTIAL CLASS
         DEFENDANTS MAY BE ENTITLED TO RETAIN SOME DIVIDENDS BASED
         ON VALUE PROVIDED TO THE DEBTOR—PARTIAL SATISFACTION OF
         FRAUD OR RESTITUTION CLAIMS—AND THE RESULT MAY VARY BASED
         ON TIME OF PURCHASE AND STATE OF MIND OF THE DEFENDANTS.

         1.     In the Second Amended Class Action Complaint (SACAC), Plaintiffs allege:

                231. … Pardo and other Life Partner executives devised and executed a
         wide-ranging scheme through Life Partners to defraud its Investors. This scheme
         was led and perpetrated by Pardo. * * *

                 263. Moreover LPHI (and LPI) was insolvent at the time of, or was
         rendered insolvent by, or had reasonably [sic] small assets or capital in relation to
         its business or the transaction at the time or as a result of the [sic], the declaration
         and payment of each of the dividends and Transfers.

         2.     Further, Plaintiffs define the proposed “Defendant Class” in SACAC ¶ 265 as:

         All persons or entities who were the shareholders of record or beneficial owners
         of shares of LPHI and received dividends at any time from January 2008 through
         February 2015….

         3.     Implicit in these allegations is the assertion that the transferor, LPHI, was insolvent

from at least January 2008. Yet the class range runs from January 2008 to February 2015, with

ALEXANDER DEFENDANTS’ SUR-REPLY IN OPPOSITION TO
MOTION TO CERTIFY CLASS ACTION AND BRIEF INSUPPORT                                                  PAGE 1
416789
   Case 4:19-cv-00497-O Document 32 Filed 04/27/20                  Page 3 of 9 PageID 579



the subclasses set out in ¶ 266 being broken down into intermediate stock ownership periods

(January 2008 through January 19, 2011; January 20, 2011 through January 19, 2013; and January

20, 2013 through January 20, 2015), implicitly recognizing that some of the putative class

Defendants did not purchase their shares until after LPHI became insolvent. Therefore, at least

some of the putative class Defendants are in the category of the “defrauded Investors” who

purchased their shares after LPHI had become insolvent.

         4.    According to Fifth Circuit and other substantial case law, if an investor or

shareholder purchases shares at a time when the corporation is insolvent, pursuant to a scheme to

defraud investors, then subsequent receipt of dividends by that defrauded investor constitutes

“value” to the defrauding corporation by a proportionate reduction of the amount of that investor’s

restitution claim, up to the amount of his investment. See, e.g., Janvey v. Brown, 767 F.3d 430,

443 (5th Cir. 2014) (“Finally, we agree with the district court that principal payments made to the

investor-defendants are not subject to TUFTA claims. Unlike interest payments, it is undisputed

that the principal payments were payments of an antecedent debt, namely fraud claims that the

investor-defendants have as victims of the Stanford Ponzi scheme.”) (footnote citation omitted),

affirming Janvey v. Alguire, No. 3:09-CV-0724-N, 2013 WL 2451738, 2013 U.S. Dist. LEXIS

82568, *56-57, *65-66 n.8 (N.D. Tex. Jan. 22, 2013); Perkins v. Haines, 661 F.3d 623 (11th Cir.

2011); AFI Holding, Inc. v. Mackenzie, 525 F.3d 700, 708 (9th Cir. 2008) (“If AFI had only

provided Mackenzie a portion of his initial investment, as a fictitious gain or otherwise, Mackenzie

would be entitled to keep that amount as an exchange for a proportionate reduction in his restitution

claim.”).

         5.    However, retention of the restitution payment (ostensible dividend) depends on the

“good faith” of the transferee. AFI, 525 F.3d at 709. This is not a matter that can be determined

ALEXANDER DEFENDANTS’ SUR-REPLY IN OPPOSITION TO
MOTION TO CERTIFY CLASS ACTION AND BRIEF INSUPPORT                                            PAGE 2
416789
      Case 4:19-cv-00497-O Document 32 Filed 04/27/20                             Page 4 of 9 PageID 580



on a classwide basis; rather, Plaintiffs’ right to and amount of recovery against any particular

putative class Defendant varies according to each Defendant’s state of mind.

           6.       Further, the point in time at which any class member bought his shares may be

determinative of whether he has a right to retain the dividend payments based on “fraud

restitution.” Plaintiffs do not attempt to define the class (or subclasses) based on when they

purchased any shares.

           7.       Further, in the event that LPHI was not technically a “Ponzi scheme,” whether and

when LPHI had a fraudulent intent when it paid any dividends may vary as between class members

as far as intentional fraudulent transfer claims are concerned.

           8.       Therefore, Plaintiffs failed to meet their burden of proof to show typicality. Instead,

their claim and recovery against each putative Defendant depends on facts specific to each

Defendant which cannot be determined on a class basis. Cf. Ahmad v. Old Republic Nat’l Title

Ins. Co., 690 F.3d 698, 704 (5th Cir. 2012) (“jury will have to engage in file-by-file review”);

Noonan v. Ind. Gaming Co., L.P., 217 F.R.D. 392, 397 (E.D. Ky. 2003) (“distinct possibility of

different outcomes for different cases”); Turnbow v. Life Partners, Inc., No. 3:11-CV-1030-M,

2013 WL 3479884, 2013 U.S. Dist. LEXIS 97275, *50 (N.D. Tex. July 9, 2013) (“The damages

must be capable of determination on a class-wide basis”).

B.         THIS COURT LIKELY DOES NOT HAVE PERSONAL JURISDICTION OVER
           SOME DEFENDANTS, ALSO DEFEATING TYPICALITY.2

           9.       With respect to personal jurisdiction in an adversary proceeding, Bankruptcy Rule

7004(f) provides:

           (f) Personal jurisdiction. If the exercise of jurisdiction is consistent with the
           Constitution and laws of the United States, serving a summons or filing a waiver of

2
    This issue is distinct from and in addition to the venue issue referenced in Respondents’ Response.

ALEXANDER DEFENDANTS’ SUR-REPLY IN OPPOSITION TO
MOTION TO CERTIFY CLASS ACTION AND BRIEF INSUPPORT                                                        PAGE 3
416789
   Case 4:19-cv-00497-O Document 32 Filed 04/27/20                   Page 5 of 9 PageID 581



         service in accordance with this rule or the subdivisions of Rule 4 F.R.Civ.P. made
         applicable by these rules is effective to establish personal jurisdiction over the
         person of any defendant with respect to a case under the Code or a civil proceeding
         arising under the Code, or arising in or related to a case under the Code.

Bankruptcy Rule 7004(f) (italics added). Adding this “if” language necessarily recognizes that

there could potentially be situations where such an attempted “exercise of jurisdiction” was not

“consistent with the Constitution.” Otherwise, that language would be a mere redundancy, and

“we would be reluctant to give a statute that construction which makes it wholly redundant….”

Singer v. United States, 323 U.S. 338, 344 (1945).

         10.    This being the case, merely holding that one’s presence in the United States in and

of itself necessarily subjects an individual citizen to personal jurisdiction in any bankruptcy court

across the country is not consistent with this “if” proviso or caveat. Contra Zazzali v. 1031 Exch.

Group LLC (In re DBSI, Inc.), 467 B.R. 309, 314 (Bankr. D. Del. 2012); cf. also L.D. Brinkman

Corp. v. Anderco Carpet Co. (In re L.D. Brinkman Holdings, Inc.), 310 B.R. 686, 689 (Bankr.

N.D. Tex. 2004) (Felsenthal, B.J.).

         11.    Respondents recognize that the currently “controlling precedent” in this Circuit as

to a statute providing for “nationwide” service of process generally conferring personal

jurisdiction is Busch v. Buchman, Buchman & O'Brien, Law Firm, 11 F.3d 1255, 1258 (5th Cir.

1994) (“Given that the relevant sovereign is the United States, it does not offend traditional notions

of fair play and substantial justice to exercise personal jurisdiction over a defendant residing within

the United States.”) (citation omitted). However, the Busch majority was roundly criticized in this

respect in the dissent by Judge Garza. See id., 11 F.3d at 1259 (“Because the personal jurisdiction

requirement is a function of the individual liberty interest, the proper focus for a personal

jurisdiction test should be on protecting an individual’s liberty interest in avoiding the burdens of


ALEXANDER DEFENDANTS’ SUR-REPLY IN OPPOSITION TO
MOTION TO CERTIFY CLASS ACTION AND BRIEF INSUPPORT                                             PAGE 4
416789
   Case 4:19-cv-00497-O Document 32 Filed 04/27/20                   Page 6 of 9 PageID 582



litigating in a distant or inconvenient forum. Requiring that the individual defendant in a national

service of process case only reside somewhere in the United States does not protect this interest.”)

(footnotes omitted). See also Judge Garza’s criticism of the Busch holding in Bellaire General

Hosp. v. Blue Cross Blue Shield, 97 F.3d 822, 826 (5th Cir. 1996) (“Although we dutifully apply

Busch, we emphasize our disagreement with it to the extent it concludes that the proper personal

jurisdiction test in a national service of process case is whether minimum contacts exist between

the individual and the national sovereign. We view personal jurisdiction and service of process as

conceptually distinct issues. We fail to apprehend how personal jurisdiction can be separated from

due process by Congressional enactment of nationwide service of process provisions.”).

         12.   Other Circuits have subsequently held that the mere nationwide-service reach of a

federal statute does not ipso facto confer personal jurisdiction over all residents in the country. See

Republic of Panama v. BCCI Holdings (Luxembourg) S.A., 119 F.3d 935, 947 (11th Cir. 1997)

(“even when a defendant resides within the United States, courts must ensure that requiring a

defendant to litigate in plaintiff’s chosen forum is not unconstitutionally burdensome”) (footnote

omitted); Peay v. BellSouth Med. Assistance Plan, 205 F.3d 1206, 1212 (10th Cir. 2000)

(“Accordingly, we hold that in a federal question case where jurisdiction is invoked based on

nationwide service of process, the Fifth Amendment requires the plaintiff’s choice of forum to be

fair and reasonable to the defendant. In other words, the Fifth Amendment ‘protects individual

litigants against the burdens of litigation in an unduly inconvenient forum.’”), citing BCCI.

         13.   No Fifth Circuit appellate decision appears to have addressed this “nationwide”

personal jurisdiction issue in the specific context of bankruptcy adversary proceedings. There is

reason to conclude that in the precise context of this case, the Court would find that personal

jurisdiction is not present over each and every one of the potential class Defendants under Rule

ALEXANDER DEFENDANTS’ SUR-REPLY IN OPPOSITION TO
MOTION TO CERTIFY CLASS ACTION AND BRIEF INSUPPORT                                             PAGE 5
416789
   Case 4:19-cv-00497-O Document 32 Filed 04/27/20                   Page 7 of 9 PageID 583



7004(f). Specifically, Congress has specifically indicated solicitude in this respect for the rights

of certain alleged “transferees” to only be sued in their “home districts” in 28 U.S.C. § 1409(b):

         Except as provided in subsection (d) of this section, a trustee in a case under title
         11 may commence a proceeding arising in or related to such case to recover a
         money judgment of or property worth less than $1,375 or a consumer debt of less
         than $20,450, or a debt (excluding a consumer debt) against a noninsider of less
         than $13,650, only in the district court for the district in which the defendant
         resides.

         14.    There is no other apparent reason for Congress to specifically provide that suits in

such instances only be filed in “home districts” besides the recognition of fundamental unfairness

of someone with a very small amount at stake having to expend the resources to defend in a foreign

forum, which might very well cost more than simply “capitulating” to an unfair charge. This

specific statutory proviso, not comparable to the circumstance present in Busch, lends credence to

considering that it is not constitutionally permissible to exercise personal jurisdiction over all

nonresidents of a district in bankruptcy fraudulent transfer suits regardless of the amount involved.

         15.    Logically, it makes little difference insofar as imposition and unreasonable demand

on a defendant residing in Hawaii having to defend a case in Maine (or in Alaska having to defend

in Texas) simply because the case arises under a federal statute instead of a state one. The question

is not one of “power” of the sovereign to compel attendance, but, as Judge Garza wisely opined,

“protecting an individual’s liberty interest in avoiding the burdens of litigating in a distant or

inconvenient forum.” Busch, supra, 11 F.3d at 1259 (Garza, J., dissenting). The Fifth Amendment

says nothing whatsoever about “sovereign power,” but rather states that no person shall “be

deprived of … property, without due process of law.” U.S. CONST. Amend. 5. The whole purpose

of the Bill of Rights was to protect citizens from governmental overreach. Consequently, the mere

fact that one is a “citizen” can hardly in and of itself operate to suspend one’s due process rights.


ALEXANDER DEFENDANTS’ SUR-REPLY IN OPPOSITION TO
MOTION TO CERTIFY CLASS ACTION AND BRIEF INSUPPORT                                               PAGE 6
416789
   Case 4:19-cv-00497-O Document 32 Filed 04/27/20                  Page 8 of 9 PageID 584



         16.    In a case within the Tenth Circuit (which, post-Busch, recognized due process rights

in Peay, supra), a lower court decision found the level of “inconvenience” in having to defend in

a foreign forum to be “constitutionally significant.” Talkin v. Deluxe Corp., No. 05-2305, 2007

WL 1469643, 2007 U.S. Dist. LEXIS 36977, *9 (D. Kan. May 18, 2007). And with respect to the

precise question of “burden on the trustee,” found to be of countervailing weight in Zazzali, supra,

it is evident that Congress has specifically considered this matter and found the individual’s

inconvenience and expense to be weightier in that regard in § 1409(b), supra. It is, after all, the

defendant whose money is being sought to be forfeited.

         17.    Nor can the mere fact that the company from which the proposed-class Defendants

in this case bought stock was a Texas company by itself carry the day in that respect. See:

         The fact that a company in which Defendant Lorenzo directly or indirectly owns
         stock or indirectly through stock ownership has some other ownership interest has
         conducted business in New Mexico has no bearing on the issue of Defendant
         Lorenzo’s contacts with New Mexico.

Medina v. Lorenzo, No. 04-171, 2004 U.S. Dist. LEXIS 32796, *15 (D. N. Mex. June 16, 2004).

         18.    “[W]here, as here, the alleged facts are disputed, ‘the party who seeks to invoke the

jurisdiction of the district court bears the burden of establishing contacts by the nonresident

defendant sufficient to invoke the jurisdiction of the court.’” Bullion v. Gillespie, 895 F.2d 213,

216-17 (5th Cir. 1990) (citations omitted). Plaintiffs here have alleged nothing more than that

Defendant-class members allegedly received dividends from the Debtor. No other connections

with this District are alleged, nor any type of showing of satisfaction of “due process.” Since many

of the Defendants are not Texas residents (including, for example, even many named Defendants

as alleged in the SACAC), whereas some are, there is no “typicality” with respect to presence or

absence of personal jurisdiction. Therefore, this is another ground defeating the propriety of


ALEXANDER DEFENDANTS’ SUR-REPLY IN OPPOSITION TO
MOTION TO CERTIFY CLASS ACTION AND BRIEF INSUPPORT                                            PAGE 7
416789
   Case 4:19-cv-00497-O Document 32 Filed 04/27/20                     Page 9 of 9 PageID 585



pursuit of this case as a class action.

         WHEREFORE, Respondents submit that class certification should be DENIED.

                                          Respectfully submitted,

                                          /s/Thomas S. Brandon, Jr.
                                          Thomas S. Brandon, Jr.
                                          Texas Bar No. 02881400
                                          Robert A. Simon
                                          Texas Bar No. 18390000
                                          Thomas F. Harkins, Jr.
                                          Texas Bar No. 09000990
                                          WHITAKER CHALK SWINDLE
                                          & SCHWARTZ, PLLC
                                          301 Commerce Street, Suite 3500
                                          Fort Worth, Texas 76102
                                          Telephone: (817) 878-0532
                                          Facsimile: (817) 878-0501
                                          tbrandon@whitakerchalk.com
                                          rsimon@whitakerchalk.com
                                          tharkins@whitakerchalk.com

                                          Attorneys for Alexander Defendants

                                  CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document was served, pursuant to
the Federal Rules of Civil Procedure, on attorneys for the Plaintiffs and on all counsel appearing herein
via ECF on this the 27th day of April, 2020, and specifically on the following via ECF and by email:

David M. Bennett
Nicole Williams
Jennifer R. Ecklund
Thompson & Knight LLP
1722 Routh Street, Suite 1500
Dallas, Texas 75201

                                                  /s/ Thomas S. Brandon, Jr.
                                                 Thomas S. Brandon, Jr.




ALEXANDER DEFENDANTS’ SUR-REPLY IN OPPOSITION TO
MOTION TO CERTIFY CLASS ACTION AND BRIEF INSUPPORT                                               PAGE 8
416789
